UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6145


JOHN JERMAINE BECKHAM,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:13-cv-00558-FDW)


Submitted:   January 29, 2015             Decided:   February 9, 2015


Before DUNCAN and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Jermaine Beckham, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John      Jermaine       Beckham        pled     guilty      in     2000    to

conspiracy to possess with intent to distribute at least fifty

grams    of   cocaine      base       and    was     sentenced     to    300    months    of

imprisonment.          Beckham was sentenced as a career offender under

U.S. Sentencing Guidelines Manual § 4B1.1.                         Beckham previously

filed two prior 28 U.S.C. § 2255 (2012) motions contesting his

conviction       and     sentence.            In     the     instant      case,      Beckham

challenged       his    career     offender          designation    under       28    U.S.C.

§ 2241 (2012) and via writs for error coram nobis and audita

querela.         As    noted     by    the     district      court,      the    Government

conceded      that      Beckham’s           career     offender         enhancement      was

erroneous in light of our later decision in United States v.

Simmons, 649 F.3d 237 (4th Cir. 2011), but argued that Beckham

had waived his appellate rights to challenge his sentence in his

plea agreement, which was reviewed at his plea hearing.                                  The

district court agreed and dismissed Beckham’s petition.                              For the

reasons that follow, we affirm.

              A criminal defendant may waive the right to appeal if

that    waiver    is     knowing      and     intelligent.         United       States    v.

Poindexter, 492 F.3d 263, 270 (4th Cir. 2007).                             Generally, if

the district court fully questions a defendant regarding the

waiver of his right to appeal during a plea colloquy performed

in accordance with Fed. R. Crim. P. 11, the waiver is both valid

                                               2
and enforceable.           United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005).           Whether a defendant validly waived his right

to appeal is a question of law this court reviews de novo.

United   States       v.   Blick,       408 F.3d 162,   168    (4th        Cir.    2005).

Where the Government seeks to enforce an appeal waiver and there

is no claim that it breached its obligations under the plea

agreement,      a    court       will    enforce         the    waiver       if    the     record

establishes         that   the     defendant            knowingly      and        intelligently

agreed   to    waive       the    right       to    appeal,      and      the      issue    being

appealed is within the scope of the waiver.                         Id.

              The district court found that Beckham did not allege

that his guilty plea was unknowing or involuntary; the court

nonetheless found that the Fed. R. Crim. P. 11 plea colloquy

established that Beckham knowingly and voluntarily pled guilty

and waived his appellate rights to challenge his conviction and

sentence,      except      for     claims          of    ineffective         assistance       and

prosecutorial misconduct.               Beckham does not contest the validity

of his plea waiver on appeal but argues that his career offender

designation falls outside the scope of his waiver.

              When     a    defendant         pleads        guilty,       he       waives     all

nonjurisdictional defects in the proceedings conducted prior to

entry of the plea.           United States v. Bundy, 392 F.3d 641, 644

(4th Cir. 2004).           A criminal defendant’s guilty plea represents

a break in the chain of events which has preceded it in the

                                               3
criminal   process,    Tollett   v.     Henderson,    411 U.S. 258,   267,

(1973), so that a defendant who has pled guilty has no non-

jurisdictional ground upon which to attack that judgment except

the inadequacy of the plea or the government’s power to bring

any indictment at all.         United States v. Moussaoui, 591 F.3d
263, 279 (4th Cir. 2010).

           Accordingly, because Beckham does not argue that his

plea waiver and guilty plea were unknowing or involuntary, we

affirm   for   the   reasons   stated     by   the   district   court.    See

Beckham v. United States, No. 3:13-cv-00558-FDW (W.D.N.C. Dec.

18, 2013).      We dispense with oral argument as the facts and

legal materials are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      4